DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Response to Amendment
Claims 1, 3-6, and 14 are pending. Claim 1 was amended on 06/30/2022 (the “6/30 amendment”) to remove the word “fetal” from the last step: “analyzing the fraction of the DNA produced in step (b) by measuring the amounts of clonally amplified fetal chromosome segments by performing next-generation sequencing, wherein the measuring comprises quantitative allele measurements performed irrespective of allele value”. On 07/29/2022 (the “7/29 amendment”), the last step of claim 1 was further amended to require measuring the amounts of clonally amplified chromosome segments “that map to chromosome 13, 18 or 21”.
Regarding the Office action mailed 03/31/2022, the rejection under 35 USC 112(a) is withdrawn. The basis for the rejection was lack of enablement for measuring amounts of clonally amplified fetal chromosome segments derived from the maternally-inherited chromosome (since they would be indistinguishable from the actual maternal chromosomes present in the sample, which sample is cell-free DNA in a maternal blood sample). As the claims have been amended to require measuring the amounts of clonally amplified chromosome segments that map to chromosome 13, 18 or 21, regardless of whether these derive from fetal or maternal chromosome segments in the sample, the basis for the rejection is removed.
New grounds of rejection are set forth below.

Priority
The limitation “measuring the amounts of clonally amplified fetal chromosome segments by performing next generation sequencing, wherein the measuring comprises quantitative allele measurements performed irrespective of allele value” was present in claim 1 at the filing of the application (06/21/2018).
The language “irrespective of allele value” was brought into the specification of parent application 13/949,212 on 02/24/2017, which Applicant indicated was incorporated from application 11/603,406 (filed 11/22/2006); see table in Remarks filed 02/24/2017 in application 13/949,212. The chain of support for this language would therefore be: 11/603,406 (11/22/2006)[Wingdings font/0xE0]12/076,348 (03/17/2008)[Wingdings font/0xE0]13/949,212 (07/23/2013)[Wingdings font/0xE0]16/014,903 (06/21/2018). The ‘406 application claims the benefit of six provisional applications: 60/846610, 60/817741, 60/789056, 60/774976, 60/739882 and 60/742305. None of these provisional applications disclose the feature “irrespective of allele value”. 
Moreover, 11/603,406 (the source of “irrespective of allele value”) uses the language in the following context (page 36 of the originally-filed specification of the ‘406 application, italics in original):
Method la: Measuring Aneuploidy or Sex by Quantitative Techniques that Do Not Make Allele Calls When the Mean and Standard Deviation for Each Locus is Known 
Assume for this section that the data relates to the amount of genetic material at a locus irrespective of allele value (e.g. using qPCR), or the data is only for alleles that have 100% penetrance in the population, or that data is combined on multiple alleles at each locus (see section on linearizing measurements)) to measure the amount of genetic material at that locus.
However, 11/603,406 does not disclose “next-generation sequencing”, and does not disclose any sequencing in the context of “quantitative allele measurements”. Therefore, the ‘406 application does not support the claims as specified under 35 USC 112(a). The direct parent application to the instant application, 13/949,212, disclosed (in a preliminary amendment to claim 59 made on the filing date of the ‘212 application): “obtaining fetal and maternal chromosome segments from cell-free DNA in a maternal blood sample…performing clonal amplification of the amplified chromosome segments to generate clonally amplified segments; and measuring the amounts of clonally amplified fetal chromosome segments by performing next generation sequencing, wherein the measuring is performed irrespective of allele value”. However, the instant claims are not limited to measuring the amounts of clonally amplified fetal chromosome segments, but based on the claim language encompass measuring the amounts of clonally amplified chromosome segments whether they derive from the fetal or the maternal chromosome segments. The only other mention of “next generation sequencing” in the ‘212 application is on page 58 of the specification, which is a discussion of haplotyping and does not involve a sample of mixed fetal and maternal chromosome segments in cell-free DNA from maternal blood. Therefore, the ‘212 application does not support the instant claims as specified under 35 USC 112(a).
For these reasons, the claims are entitled to no earlier priority date that the filing date of the instant application: 06/21/2018.

Claim Interpretation
The language “wherein the measuring comprises quantitative allele measurements performed irrespective of allele value” is construed as follows: Firstly, “allele value” is construed to mean “allele identity”. That is, if there are two alleles for a given locus (e.g. GGATAGCGATTAG and GGATAGATATTAG), there are two allele values (in the example given: CG is one “allele value” and AT is the other “allele value”). Therefore, “wherein the measuring comprises quantitative allele measurements performed irrespective of allele value” is construed to mean that the amounts of any alleles present for a locus are measured (not just a particular allele for that locus).
The language “measuring the amounts of clonally amplified chromosome segments that map to chromosome 13, 18 or 21 by performing next-generation sequencing” is construed to mean that the clonally amplified chromosome segments produced in step b are subjected to next-generation sequencing, and the number of fragments that map to each chromosome are determined by counting sequence reads from the sequencing. For example, if the sequencing produces 25,523 reads that map to chromosome 13, then 25,523 is the “amount” of amplified chromosome segments that map to chromosome 13. If, for a particular locus of chromosome 13, e.g., there are sequence reads that correspond to different alleles of that locus, all the reads are counted regardless of the allele.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
With the amendment filed 06/30/2022, Applicant amended claim 1, step d as follows: “analyzing the fraction of the DNA produced in step (b) by measuring the amounts of clonally amplified and maternal chromosome segments. This is not supported in the disclosure as filed.
It is noted that claim 1, as originally presented, required obtaining a sample of maternal blood comprising cell-free DNA comprising fetal and maternal chromosome segments, ligating at least one adaptor to the chromosome segments, performing clonal amplification on the adaptor-ligated chromosome segments, and measuring the amounts of the clonally amplified fetal chromosome segments by performing next-generation sequencing, wherein the measuring comprised quantitative allele measurements performed irrespective of allele value (see claim interpretation for this last clause discussed above).
Support for this original claim 1 is found only in the claim itself, as that is the only place in the application as filed that discloses the combination of ligating adaptors to fragments in cell-free DNA, clonally amplifying those fragments, performing “next-generation sequencing” of the amplified product, and measuring amounts of clonally amplified fragments by such sequencing, wherein the measuring comprised performing quantitative allele measurements irrespective of allele value.
The root term “sequenc-” was searched in the originally filed specification to determine whether next-generation sequencing was ever disclosed as a means of “measuring amounts of clonally amplified chromosome segments”.  One instance of what could be considered a type of “next-generation sequencing” is pyrosequencing (page 10, line 17): “Pyrosequencing, or sequencing by synthesis, can also be used for genotyping and SNP analysis. The main advantages to pyrosequencing include an extremely fast turnaround and unambiguous SNP calls, however, the assay is not currently conducive to high-throughput parallel analysis.” However, there is no mention here of using sequencing to measure amounts of clonally amplified chromosome segments.
Another discussion of “next-generation sequencing” occurs at page 95 (emphasis provided):
It is also important to note that it is possible to perform haplotype phasing by molecular haplotyping methods. Because separation of the genetic material into haplotypes is challenging, most genotyping methods are only capable of measuring both haplotypes simultaneously, yielding diploid data. As a result, the sequence of each haploid genome cannot be deciphered. In the context of using the disclosed method to determine allele calls and/or chromosome copy number on a target genome, it is often helpful to know the maternal haplotype; however, it is not always simple to measure the maternal haplotype. One way to solve this problem is to measure haplotypes by sequencing single DNA molecules or clonal populations of DNA molecules. The basis for this method is to use any sequencing method to directly determine haplotype phase by direct sequencing of a single DNA molecule or clonal population of DNA molecules. This may include, but not be limited to: cloning amplified DNA fragments from a genome into a recombinant DNA constructs and sequencing by traditional dye-end terminator methods, isolation and sequencing of single molecules in colonies, and direct single DNA molecule or clonal DNA population sequencing using next-generation sequencing methods.
It is noted that the discussion of sequencing here is for determining haplotype, not for measuring amounts of clonally amplified chromosome segments. While the passage mentions determining “chromosome copy number”, the passage does not indicate that this is done by using next-generation sequencing to measure amounts of clonally amplified chromosome segments.
Therefore, since the only support for original claim 1 was claim 1 itself, the amendment to go from “measuring the amounts of clonally amplified fetal chromosome segments” to “measuring the amounts of clonally amplified 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires “measuring the amounts of clonally amplified chromosome segments…wherein the measuring comprises quantitative allele measurements performed irrespective of allele value”. In claim 5, “measuring comprises measurement of alleles having 100% penetrance”. As claim 1 requires quantitative allele measurement irrespective of allele value (i.e. regardless of what the alleles are), by imposing the requirement to measure alleles having 100% penetrance (i.e. making measurement of an allele conditional upon being a certain kind of allele), claim 5 fails to require all the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637